FILE COPY



                                                           Fourth Court of
                                                           Appeals
     San Antonio, Texas
                                       September 10, 2013

                                      No. 04-13-00157-CV

                                  William McDonald Riddick,
                                          Appellant

                                                v.

       Cynthia Riddick Marmolejo, Warren Pretlow Riddick and Patricia Riddick Nathan,
                                        Appellees

                               Trial Court Case No. 2011-PC-3942

                                        ORDER
        The Court has reviewed the record and briefs in this appeal and the majority of the judges
have determined that oral argument will not significantly aid it in determining the legal and
factual issues presented in the appeal. See TEX. R. APP. P. 39.8. Therefore, all requests for oral
argument are denied, and the cause is advanced for ON BRIEFS submission on Wednesday,
October 2, 2013, to the following panel: Justice Angelini, Justice Barnard, and Justice Martinez.
All parties will be notified of the Court’s decision in this appeal in accordance with TEX. R. APP.
P. 48.

        Either party may file a motion requesting the Court to reconsider its determination that
oral argument will not significantly aid the Court in determining the legal and factual issues
presented in the appeal. See TEX. R. APP. P. 39.8. Such a motion should be filed within ten (10)
days from the date of this order.

       It is so ORDERED on Tuesday, September 10, 2013.


                                                            ______________________________
                                                            Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this Tuesday, September 10, 2013.

                                                            ______________________________
                                                            Keith E. Hottle, Clerk